 
 
I 
108th CONGRESS
2d Session
H. R. 4224 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2004 
Ms. Schakowsky (for herself and Mr. Waxman) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require revisions to the Federal Acquisition Regulation to require executive agencies to seek commercial, volume, or other discounts for purchases made with the Governmentwide commercial purchase card, and for other purposes. 
 
 
1.Use of Governmentwide commercial purchase card 
(a)Amendment of FARNot later than 180 days after the date of enactment of this Act, the Federal Acquisition Regulation shall be revised to require the head of each executive agency to— 
(1) seek commercial, volume, or other discounts for purchases made with the Governmentwide commercial purchase card; 
(2)use procurement mechanisms other than purchase cards, including contracts, to the extent appropriate to maximize cost savings; and 
(3)systematically collect and analyze data on use of the Governmentwide commercial purchase card, including by vendor, in sufficient detail to identify opportunities to achieve savings. 
(b)GAO ReportsNot later than 90 days after the end of each of the first 5 complete fiscal years following the revision of the Federal Acquisition Regulation under subsection (a), the Comptroller General shall submit to the Committee on Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives a report that— 
(1)in the case of the first report— 
(A)describes the status and content of the revisions required under subsection (a), and any resulting agency policies and procedures; and 
(B)includes a determination of whether the information collected under subsection (a)(3) is sufficient to identify opportunities to achieve savings; and 
(2)in the case of each subsequent report, describes— 
(A)executive branch progress in improving data collection on Governmentwide commercial purchase card use; 
(B)executive branch progress in seeking discounts or entering into agreements that provide for reduced prices; and 
(C)savings achieved through the use of discounts or other procurement mechanisms.  
(c)Provision of Information to GAOThe Administrator for Federal Procurement Policy shall direct the head of each executive agency to provide to the Comptroller General such information as the Comptroller General considers necessary to implement the requirements of subsection (b). 
 
